Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Center for Tobacco Products,
(FDA No. FDA-2013-H-1372)
Complainant
v.
William Blair d/b/a Downsville General Store,
Respondent.

Docket No. C-14-159

Decision No. CR3332

Date: August 15, 2014

INITIAL DECISION AND DEFAULT JUDGMENT
The Center for Tobacco Products (CTP) initiated a $500 civil money penalty (CMP)
action against Respondent for unlawfully selling cigarettes to minors, on three separate
occasions, in violation of the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.
§ 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. During the hearing
process, Respondent has failed to comply with three separate judicial directions to
respond to a CTP request for documents. | therefore strike Respondent’s answer and
issue this decision of default judgment.
I. Procedural History

Respondent timely answered CTP’s complaint proposing the CMP and requested a
hearing. Administrative Law Judge Joseph Grow issued an Acknowledgement and
Prehearing Order (APHO) that set deadlines for parties’ submissions, including the
March 31, 2014 deadline to request that the opposing party provide copies of documents

relevant to this case. Additionally the APHO stated that a party receiving such a request
must provide the requested documents no later than 30 days after the request.
CTP served Respondent with its request for documents on March 7, 2014. On April 15,
2014, CTP filed a motion to compel discovery indicating that Respondent did not respond
to its request within the time limit. See 21 C.F.R. § 17.23(a). CTP also moved to stay all
deadlines citing Respondent’s production of documents as necessary to complete its
informal brief and supporting exhibits. On May 1, 2014, Judge Grow suspended all
deadlines and provided Respondent another opportunity, within 10 days, to reply to
CTP’s motion to compel discovery or to otherwise file a motion for a protective order.

On May 6, 2014, however, Respondent prematurely filed his informal brief. CTP then
moved to sanction Respondent for not complying with its document request and the
ALJ’s orders. CTP specifically requested that Judge Grow strike Respondent’s
submissions and enter an Initial Decision and Default Judgment against Respondent
imposing the $500 civil money penalty. Judge Grow held a teleconference to discuss the
pending motion on June 23, 2014.

During the teleconference, Judge Grow reminded Respondent of his right to counsel.
Judge Grow further informed Respondent, that if he chose to proceed without counsel, he
would still be subject to the same rules as any other party, represented or not. See June
30, 2014 Teleconference Summary and Order Scheduling Submission of Briefs and
Evidence at 2. Judge Grow deferred ruling on CTP’s motion, granted Respondent yet
another opportunity to comply and gave Respondent an additional 10 days from receipt
of the latest order to either file a reply to CTP’s request for documents or file a protective
order. Jd. at 2-3. The order also reminded the parties that they could face sanctions for
not complying with any order. Jd. at 4; 21 C.F.R. § 17.35(a) (1)-(3).

On July 16, 2014, the Director of the Civil Remedies transferred this case to me.
Il. Pending Motions

On July 31, 2014, despite still not having filed any ordered response, Respondent emailed
the staff attorney assigned to this case and moved to dismiss the case “for lack of a
speedy trial.” I deny Respondent’s motion. Judge Grow explained the rules and
deadlines for the progression of the hearing and decision process in his APHO, and
Respondent has repeatedly ignored those deadlines and subsequent extensions. The fault
for not reaching a hearing in this matter is attributable to Respondent’s refusal to comply
with legal authority and ALJ orders.

I therefore grant CTP’s motion for sanctions by striking Respondent’s Answer, issuing
this default decision, and assuming the facts alleged in CTP’s complaint to be true. See
21 C.F.R. §§ 17.35(c)(3), 17.11(a). The harshness of the sanctions I impose upon either
party must relate to the nature and severity of the misconduct or failure to comply, and I
find the failure to comply here egregious. See 21 C.F.R. § 17.35(b). Respondent did not
comply with Judge Grow’s orders on three occasions nor did he provide any adequate
justification for not doing so. The record contains no evidence that suggests the
Respondent lacks the capacity to understand, conversely, it seems that Respondent
understands but clearly does not intend to comply with procedures. Respondent has
repeated the same pattern of non-compliance throughout these proceedings despite
several opportunities to produce documents or file a protective order.

Judge Grow afforded Respondent every opportunity for due process. He scheduled a
teleconference on June 23, 2014, during which he carefully explained Respondent’s legal
rights, obligations, and the procedures that would govern the case. He explained
Respondent’s options for responding to CTP’s discovery request before the new deadline
and duly extended the deadline to allow Respondent more time to respond. Finally,
Judge Grow explained to Respondent the potential consequences of Respondent’s failure
to comply. Judge Grow once again provided this information to the parties in writing in
his June 30, 2014 Teleconference Summary and Order Scheduling Submission of Briefs
and Evidence.

Rather than making any effort to comply with the discovery request, by either producing
documents or filing a protective order before the again extended deadline, Respondent
simply submitted an e-mail on July 31, 2014, purporting to move for dismissal for lack of
a speedy trial. Respondent stated that he had contacted FDA and tried to settle as the
Judge suggested in his letter, without success. A July 31, 2014 e-mail from a
representative of CTP’s Office of Compliance and Enforcement indicates that two
unsuccessful attempts were made to settle the case after the teleconference held by Judge
Grow. Respondent’s efforts to settle the case with CTP do not relieve him of the
obligation, in the absence of a settlement, to comply with the regulations and Judge
Grow’s orders to respond to CTP’s discovery request.

Ill. Default Decision

Striking Respondent’s answer leaves the Complaint unanswered. Therefore, I am
required to issue an initial decision by default if the complaint is sufficient to justify a
penalty. 21 C.F.R. § 17.11(a). Accordingly, I must determine whether the allegations in
the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true and
conclude that default judgment is merited based on the allegations of the Complaint and
the sanctions imposed on Respondent for failure to comply with Judge Grow’s orders. 21
C.F.R. § 17.11. Specifically:

e At Respondent’s business establishment, 8638 Downsville Pike, Williamsport,
Maryland 21795, on September 20, 2011, at approximately 4:35 PM, an FDA-
commissioned inspector observed Respondent’s staff sell a package of Newport
Box cigarettes to a person younger than 18 years of age;
e Ina warning letter issued on December 1, 2011, CTP informed Respondent of the
inspector’s observation from September 20, 2011, and that such an action violates
federal law, 21 C.F.R. § 1140.14(a). The letter further warned that if Respondent
failed to correct its violation, the FDA could impose a civil money penalty or take
other regulatory action;

e At Respondent’s business establishment, 8638 Downsville Pike, Williamsport,
Maryland 21795, on November 2, 2012, at approximately 12:56 PM ET, an FDA-
commissioned inspector observed Respondent’s staff sell a package of Newport
Box 100s cigarettes to a person younger than 18 years of age;

e Ina warning letter issued on January 31, 2013, CTP informed Respondent of the
inspector’s observation from November 2, 2012, and that such an action violates
federal law, 21 C.F.R. § 1140.14(a). The letter further warned that if Respondent
failed to correct its violation, the FDA could impose a civil money penalty or take
other regulatory action;

e At Respondent’s business establishment, 8638 Downsville Pike, Williamsport,
Maryland 21795, on May 16, 2013, at approximately 3:32 PM, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Newport Box cigarettes to a person younger than 18 years of age.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person younger
than 18 years of age.

I conclude, therefore, that a $500 civil money penalty is permissible under 21 C.F.R.
§ 17.2. This order becomes final and binding upon both parties after 30 days of the date
of its issuance. 21 C.F.R. § 17.11(b).

/s/
Catherine Ravinski
Administrative Law Judge

